The Chief Justice delivered the opinion of the court r
Suit in Clay County Circuit Court by Appellees vs. Appellant. Verdict and judgment for plaintiff for the value of 1,000 crossties at twenty-two cents apiece, $220. The defendant applied for a new trial on the ground that the evidence did not support the verdict, and that the damages were excessive.
The only evidence in the record tending to show that the defendant took any crossties of the plaintiffs is that of Frank E. Jones, who testifies that the defendant took 274 ties which it had condemned.
The verdict of the jury allowed the plaintiff for 1,000 ties at 22 cents apiece.
The judgment is reversed and new trial granted.